COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  THE STATE OF TEXAS,                              §
                                                                    No. 08-18-00190-CR
                    Appellant,                     §
                                                                      Appeal from the
  v.                                               §
                                                              Criminal District Court No. One
  TIMOTHY WEST,                                    §
                                                                  of El Paso County, Texas
                    Appellee.                      §
                                                                    (TC# 20180D03392)
                                                   §


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s order granting Appellee’s motion to quash. We therefore reverse the judgment of the trial

court, set aside the trial court’s order granting the motion to quash, and remand the case for further

proceedings, in accordance with the opinion of the Court. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 14TH DAY OF FEBRUARY, 2020.


                                               GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.